           Case 1:20-cv-03961-GHW Document 20 Filed 08/12/20 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 8/12/2020
------------------------------------------------------------------X
  MARK RUBENSTEIN, DEBORAH                                        :
  DONOGHUE, and DONNA HUNTER,                                     :
                                                                  :
                              Plaintiffs,                         :        1:20-cv-03961-GHW
                                                                  :
  v.                                                              :            ORDER
                                                                  :
  IMAX CORP.,                                                     :
                                                                  :
                              Nominal Defendant,                  :
                                                                  :
                              and                                 :
                                                                  :
  ROBERT LISTER, and MARK WELTON,                                 :
                                                                  :
                              Defendants.                         :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         On August 12, 2020, the Court held a conference regarding Defendants’ request for leave to

file a motion to dismiss. Dkt. No. 16. Defendants’ request is granted. The deadline for Defendants

to file and serve their motion to dismiss is August 19, 2020. Plaintiff’s opposition is due within

twenty-one days after service of Defendants’ motion; Defendants’ reply, if any, is due within seven

days after service of Plaintiff’s opposition.

         For the reasons stated on the record during the conference, discovery is stayed pending the

resolution of Defendants’ anticipated motion to dismiss. The initial pretrial conference scheduled

for August 17, 2020 is adjourned sine die.

         SO ORDERED.

 Dated: August 12, 2020                                       _____________________________________
                                                                       GREGORY H. WOODS
                                                                      United States District Judge
